--------------------------------------------------------------------------------

Exhibit 10.49


PINNACLE FINANCIAL PARTNERS, INC.
Named Executive Officer Compensation Summary


The following table sets forth the current base salaries paid to the Chief
Executive Officer and the five other named executive officers of Pinnacle
Financial Partners, Inc. (the “Company”).  None of these executive officers
received a cash incentive award for 2011 performance.


Executive Officer
 
Current Base
Salary
         
M. Terry Turner - CEO
  $ 712,000  
Robert A. McCabe, Jr. - Chairman of the Board
  $ 676,000  
Hugh M. Queener - CAO
  $ 342,000  
Harold R. Carpenter - CFO
  $ 342,000  
Joseph Harvey White - Chief Credit Officer
  $ 258,000  

 
In addition to their cash base salaries, these executive officers are also
eligible to:
 

 
·
Receive salary stock units payable each pay period which are settled in shares
of the Company's common stock.

 
·
Participate in the Company's equity incentive programs, which currently involves
the award of restricted stock pursuant to the Company's 2004 Equity Incentive
Plan; provided, however, that awards of restricted stock must comply with the
limitations on such awards established in the interim final rule on executive
compensation and corporate governance issued by the United States Treasury (the
“U.S. Treasury”) on June 15, 2009 (the “IFR”) and applicable to participants in
the Capital Purchase Program (the “CPP”) of the United States Treasury under the
Troubled Assets Relief Program (“TARP”); and

 
·
Participate in the Company's broad-based benefit programs generally available to
its employees, including health, disability and life insurance programs and the
Company’s 401k plan.

 
Additionally, Messrs. Turner, McCabe and Queener receive a monthly car
allowance.
 
For as long as the U.S. Treasury owns any debt or equity securities of Pinnacle
Financial issued in connection with the CPP, Pinnacle Financial will be required
to take all necessary action to ensure that its benefit plans with respect to
its senior executive officers comply in all respects with Section 111(b) of the
Emergency Economic Stabilization Act of 2008, and the regulations issued and in
effect thereunder as of the closing date of the sale of the preferred shares to
the U.S. Treasury, as modified by the IFR. This means that, among other things,
while the U.S. Treasury owns debt or equity securities issued by Pinnacle
Financial in connection with the CPP, Pinnacle Financial must:
 

 
·
  
Ensure that the incentive compensation programs for its senior executive
officers do not encourage unnecessary and excessive risks that threaten the
value of Pinnacle Financial;




 
·
  
Implement a required clawback of any bonus or incentive compensation paid to
Pinnacle Financial’s senior executive officers and next twenty most highly
compensated employees based on materially inaccurate financial statements or any
other materially inaccurate performance metric;




 
·  
Not make any bonus, incentive or retention payment to any of Pinnacle
Financial’s five most highly compensated employees, except as permitted under
the IFR;




 
·
  
Not make any “golden parachute payment” (as defined in the IFR) to any of
Pinnacle Financial’s senior executive officers or five next most highly
compensated employees; and




 
·  
Agree not to deduct for tax purposes executive compensation in excess of
$500,000 in any one fiscal year for each of Pinnacle Financial’s senior
executive officers.

 
The foregoing information is summary in nature.  Additional information
regarding the named executive officer compensation will be provided in the
Company’s proxy statement to be filed in connection with the 2012 annual meeting
of the Company’s stockholders.
 
 

--------------------------------------------------------------------------------